department of the treasury internal_revenue_service attn mandatory review mc dal tax exempt and government entities divis commerce st dallas tx ’ release number release date uil code date date employer_identification_number person to contact id number contact numbers dear this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code the code our favorable determination_letter to you dated january 19xx is hereby revoked and you are no longer exempt under sec_501 of the code effective january 20xx the revocation of your exempt status was made for the following reason s you are required to file form_1120 u s_corporation income_tax return for year ending december 20xx with the service_center in addition for future periods you are required to file form_1120 with the appropriate service_center indicated in the instructions for the return as a result of our examination for the tax_year ended december 20xx it was determined that your organization became inactive since january 20xx and that there have been no operations or regular financial activities conducted or planned as such you failed to meet the requirements for continued exemption under sec_501 and regs c -1 processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination under the declaratory_judgment provisions of sec_7428 of the code a petition to the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia must be filed before the day after the date this determination was mailed to you please contact the clerk of the appropriate court for rules regarding filing petitions for declaratory judgments by referring to the enclosed publication you may write to these courts at the following addresses united_states tax_court second street nw washington d c united_states court of federal claims madison place nw washington d c united_states district_court for the district of columbia constitution avenue nw washington d c the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights tas can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs always free tas will do everything possible to help you visit taxpayeradvocate irs gov or call if you qualify for tas assistance which is if you have any questions please contact the person whose name and telephone number are shown at the beginning of this letter thank you for your cooperation enclosure sincerely publication paul a marmolejo acting director eo examinations department of the treasury internal_revenue_service irs tax_exempt_and_government_entities_division commerce st dallas tx date taxpayer_identification_number form tax_year s ended december 20xx person to contact id number contact numbers manager's name id number manager's contact number response due_date 20xx certified mail - return receipt requested dear why you are receiving this letter enclosed is a copy of our report of examination explaining why revocation of your organization's tax-exempt status is necessary what you need to do if you agree if you agree with our findings please sign the enclosed form 6018-a consent to proposed action and return it to the contact at the address listed above we'll send you a final letter revoking your exempt status if we don't hear from you if we don’t hear from you within calendar days from the date of this letter we’ll process your case based on the recommendations shown in the report of examination and this letter will become final effects of revocation in the event of revocation you'll be required to file federal_income_tax returns for the tax_year s shown above file these returns with the contact at the address listed above within calendar days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns what you need to do if you disagree with our findings if you disagree with our position you may request a meeting or telephone conference with the supervisor of the contact identified in the heading of this letter you also may file a protest with the irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally catalog number 59432g letter 3610-r for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn’t apply after we issue this letter if you and appeals don’t agree on some or all of the issues after your appeals_conference or if you don’t request an appeals_conference you may file suit in united_states tax_court the united_states court of federal claims or united_states district_court after satisfying procedural and jurisdictional requirements you may also request that we refer this matter for technical_advice as explained in publication please contact the person identified in the heading of this letter if you’re considering requesting technical_advice if we send a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office then no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate service tas tas is your voice at the irs this service helps taxpayers whose problems with the irs are causing financial difficulties who have tried but haven’t been able to resolve their problems with the irs and those who believe an irs system or procedure is not working as it should if you believe you are eligible for tas assistance you can call the toll-free number or tty tdd for more information go to www irs gov advocate if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate for additional information if you have any questions please call the contact at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely margaret von lienen director eo examinations enclosures report of examination form 6018-a publication publication catalog number 59432g letter 3610-r form_886 a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service december 20xx issues whether eo is qualified to be exempt under internal_revenue_code irc sec_501 since it ceased activities starting january 20xx facts eo was incorporated in the state of on june 19xx on january 19xx determination was made that organization is exempt from federal_income_tax as an organization described in sec_501 the eo provided death_benefits of dollar_figure to the families of slain troopers attorney_general was investigating the eo because there were the indication that an officer key_employee of the eo was utilizing exempt_organization funds for personal benefit and inurement the ag completed their examination with the issuance of agreed final judgment and permanent injunction probate_court of county the agreed final judgment and permanent injunction e e e the individual officers key employees were to turn any eo assets in their possession over to the court appointed receiver the receiver was to sell alli eo assets and turn over all money and the public safety the officer employee mentioned above is to pay dollar_figure representing attorney fees and dollar_figure department of public safety foundation and the department of for penalties to the state of to ag’s office seized control of the eo and an attorney the was appointed by the courts to act as receiver for the dissolution of the eo as of december of 20xx eo has not been conducting any exempt_activities since january 2oxx return the terminated comptroller website shows the eo as ‘involuntarily has closed down the eo but had failed to file the final the eo currently has no assets of liabilities law sec_501 c of the code provides for the exemption from federal_income_tax of business_leagues not organized for profit and no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual form 886-arev department of the treasury - internal_revenue_service page -1- form_886 a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service december 20xx sec_1_501_c_6_-1 of the regulations defines a business league as an association of persons having a common business_interest the purpose of which is to promote such common interest and not to engage in a regular business of a kind ordinarily carried on for profit that regulation also states that a business league’s activities should be directed to the improvement of business conditions of one or more lines of business as distinguished from the performance of particular services for individual persons sec_1_501_c_6_-1 of the regulations definitions of persons include legal entities such as trusts and corporations to meet the requirements of sec_501 and reg c -1 an organization must possess the following characteristics it must be an association of persons having some common business_interest and its purpose must be to promote this common business_interest it must be a membership_organization and have a meaningful extent of membership support it must not be organized for profit no part of its net_earnings may inure to the benefit of any private_shareholder_or_individual its activities must be directed to the improvement of business conditions of one or more lines of business as distinguished from the performance of particular services for individual persons its primary activity does not consist of performing particular services for individual persons and its purpose must not be to engage in a regular business of a kind ordinarily carried on for profit even if the business is operated on a cooperative basis or produces only sufficient income to be self-sustaining taxpayer’s position taxpayer has agreed to the revocation government’s position based on the fact and circumstances of this organization we have come to the conclusion that eo does not qualify to be exempt as an organization described in irc form 886-a ev department of the treasury p ry - internal_revenue_service page -2- form_886 a so name of taxpayet explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service december 20xx sec_501 because it purpose conclusion is not performing activities in furtherance of its exempt as stated above eo does not qualify to be exempt under sec_501 c or any other section of the code the service will not secure form 1120-h from the eo because all the proceeds have been donated to bona_fide charities as per instructions of the court form 886-acrev department of the treasury - internal_revenue_service page -3-
